620 F.3d 1167 (2010)
REGAL-BELOIT CORPORATION; Victory Fireworks, Inc.; PICC Property & Casualty Company Limited Shanghai Branch; Royal & Sun Alliance Insurance Co. Ltd., Plaintiffs-Appellants,
v.
KAWASAKI KISEN KAISHA LTD.; K-Line America, Inc.; Union Pacific Railroad Company, Defendants-Appellees.
No. 06-56831.
United States Court of Appeals, Ninth Circuit.
August 31, 2010.
Dennis A. Cammarano, Esquire, Cammarano & Sirna, LLP, Long Beach, CA, for Plaintiffs-Appellants.
Alan Nakazawa, Esquire, Cogswell Nakazawa & Chang, LLP, Long Beach, CA, Leslie G. McMurray, Esquire, Law Offices of Leslie G. McMurray, Valley Village, CA, for Defendants-Appellees.
*1168 Before STEPHEN S. TROTT, SIDNEY R. THOMAS and RAYMOND C. FISHER, Circuit Judges.

ORDER
In light of the Supreme Court's decision in Kawasaki Kisen Kaisha Ltd. v. Regal-Beloit Corp., ___ U.S. ___, 130 S.Ct. 2433, 177 L.Ed.2d 424 (2010), the parties' agreements are governed by the Carriage of Goods by Sea Act ("COGSA"), 46 U.S.C. § 30701 note, rather than by the Carmack Amendment, 49 U.S.C. § 11706. See Kawasaki Kisen Kaisha, 130 S.Ct. at 2449. Therefore the parties are bound by the Tokyo forum selection clause contained in the bills of lading. The decision of the district court dismissing the instant case is affirmed.
Defendants-appellees are entitled to costs, as well as recovery of costs previously paid to plaintiffs-appellants.
AFFIRMED.